                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



RAYMOND COURNOYER,                                              4:18-CY-04II4-RAL


                       Plaintiff,

                                                        OPINION AND ORDER GRANTING
        vs.                                          MOTIONS FOR SUMMARY JUDGMENT


WESTON FISCHER,ELI KUHLMAN,
UNDETERMINED NUMBER OF JOHN
DOES,

                       Defendants.




       Plaintiff Raymond Coumoyer sued two law enforcement officers, Defendants Weston

Fischer and Eli Kuhlman, under 42 U.S.C. § 1983, claiming that they used excessive force by

pushing him into his car, shoving him to the ground, and tasing him. Both Defendants moved for

summary judgment based on qualified immunity. This Court grants the motions because the

officers acted reasonably when they pushed Coumoyer into his car and shoved him to the ground

and did not violate a clearly established constitutional right when they tased Coumoyer.

I.     Facts


       The alleged excessive force in this case occurred shortly after midni^t on September 17,

2017. At 12:22 a.m., Weston Fischer, a trooper with the South Dakota Highway Patrol, saw a car

driving westbound on South Dakota Highway 46 at what appeared to be a high rate ofspeed. Doc.

27 at ^ 1; Doc. 33 at T| 1; Doc. 29-1^ at 12:22:25^0; see also Doc. 23 at 7. Trooper Fischer's


^Document 29-1 is the dash camera video from Trooper Fischer's patrol car.
                                                1
front radar indicated that the car was speeding, going 72 miles per hour in a 65 miles per hour

zone. Doc. 27 at ^ 2; Doc. 33 at ]f 2. He turned his patrol car around to follow the car, which by

then had entered the town of Wagner, South Dakota, and had slowed to approximately 50 miles

per hour in a 30 miles per hour zone. Doc. 27 at f 3; Doc. 33 at ^ 3; Doc. 29-1 at 12:22:40-50.

Trooper Fischer activated his emergency lights, signaling the car to stop, but it continued speeding

through Wagner. Doc. 27 at         4—5; Doc. 33 at      4—5; Doc. 29-1 at 12:22:40-55. He then

activated his siren. Doc. 27 at ]f 7; Doc. 33 at ^ 7; Doc. 29-1 at 12:22:54. The vehicle still did not

stop. Doc. 27 at^f 7; Doc. 33 at ^7; Doc. 29-1 at 12:22:54-12:24:27.

       Meanwhile, Eli Kuhlman,an officer with the Wagner Police Department, overheard on his

police radio that a car was driving through Wagner going 20 to 30 miles per hour over the speed

limit. Doc. 17 at ^ 1; Doc. 22 atf 1. Shortly thereafter, he saw the car traveling at a high rate of

speed, and Trooper Fischer following behind with his emergency lights and siren activated. Doc.

17 at ^ 2; Doc. 22 at ]f 2; Doc. 29-1 at 12:22:40-12:24:27. Officer Kuhlman activated his

emergency lights and siren and followed behind Trooper Fischer.^ Doc. 17 at ^ 3; Doc. 22 at ^ 3.

       The car turned off Highway 46 using a turn signal and pulled in to the parking lot of the

Wagner Good Samaritan Society nursing home. Doc. 27 at ^ 8; Doc. 33 at               8; Doc. 29-1 at

12:24:00-27. All told, the car had continued driving for one minute and forty-four seconds after

Trooper Fischer activated his emergency lights and had traveled almost the entire length of

Wagner. Doc. 27 at t H;Doc. 33 at ^ H;Doc. 29-1 at 12:22:41-12:24:25. Although the speed

limit in Wagner is 30 miles per hour. Trooper Fischer's dash camera recorded speeds ranging from




^Coumoyer disputes that Officer Kuhlman activated his lights and siren because Coumoyer "did
not see emergency lights or hear sirens from Officer Kuhlman." Doc. 22 at ^ 4. Coumoyer does
not offer any other evidence that Officer Kuhlman did not activate his lights and sirens, and two
sirens can be heard on the dash camera video. Doc. 29-1 at 12:24:08-27.
48 to 64 miles per hour as he followed the car through town. Doc. 17 at ^ 1; Doc. 22 at 1; Doc.

27 att6; Doc. 33 at^ 6; Doc. 29-1 at 12:22:50-12:24:05.

       Trooper Fischer and Officer Kuhlman parked behind the car in the nursing home lot. Doc.

17 at ]f 5; Doc. 22 at ^ 5; Doc. 27 at ^ 8; Doc. 33 at ^ 8; Doc. 29-1 at 12:24:15-30. The dash

camera video from Trooper Fischer's vehicle shows a man, whom Trooper Fischer later learned

to be Coumoyer, exit the car. Doc. 27 at       12, 32-33; Doe. 33 at     12, 32-33; Doc. 29-1 at

12:24:23-30. As Coumoyer did so, Trooper Fischer shouted "Get out of the ear! Come here!

Come here!" Doc. 27 at ^ 13; Doc. 33 at ^ 13; Doc. 29-1 at 12:24:27-31. The video shows

Coumoyer look directly at Trooper Fischer, shut his car door, and walk away toward the nursing

home,disappearing firom the dash camera's view. Doe.29-1 at 12:24:27-34; Doc.27 at 14; Doc.

33 at^ 14. Officer Kuhlman can then be seen miming fi-om his car towards Coumoyer and Trooper

Fischer. Doc. 29-1 at 12:24:33-36; Doc.27 at^ 16; Doc. 33 at^ 16.

       The parties offer differing accounts of what happened next. Trooper Fischer can be heard

on his body microphone saying,"Come here! Get over here!" as Coumoyer walks away. Doc.

29-1 at 12:24:33-36; Doc.27 at^ 15; Doc. 33 atf 15. Coumoyer asserts that he is hard ofhearing

in his left ear and that he saw Trooper Fischer but did not hear him say anjdhing. Doc. 23 at ^ 12;

Doc. 33 at    13,15. He claims that he shouted to Trooper Fischer "that[he] was in a hurry to see

[his] mother before she passed away" as he "tumed to msh into the nursing home." Doc. 23 at

113. However, neither the video nor the audio from the incident support Coumoyer's assertion.

The video shows Coumoyer exit his car, look directly at Trooper Fischer and, without saying

anything,tum and begin walking toward the nursing home. Doc. 29-1 at 12:24:27-35. Coumoyer

cannot be heard sajdng anything on the audio until approximately four seconds later when he says,

"My mother is dying, motherfucker!" after whieh one ofthe officers says,"Put your hands behind
your back! Put your hands behind your back!" Doc.29-1 at 12:24:30-43. The evidence not subject

to genuine dispute—the video and audio—dispels Coumoyer's assertion that he told Trooper

Fischer about his mother before Trooper Fischer told him to "Come here!" and before he began

walking toward the nursing home.        Scott v. Harris, 550 U.S. 372,380(2007)("When opposing

parties tell two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.").

       Coumoyer recalls "rushing" towards the nursing home when he was grabbed by his arm

from behind and pushed chest first into his ear. Doc. 33 at ^ 11; Doc. 23 at        13-14; see also

Doc. 24 at 3 ("As [Coumoyer] proceeded to the nursing home, he was grabbed from behind,

apparently by Trooper Fischer and Defendant Eli Kuhlman."). Coumoyer felt the officers shove

him to the ground where he struck his face, leaving him stunned. Doc. 23 at 15. Coumoyer had

tried to break his fall, so he landed with his arms and hands undemeath him. Doc. 23 at 116.

Coumoyer recalls that Officer Kuhhnan then tased him while he was lying on the ground with his

arms and hands undemeath him,^ and that the tasing caused him extreme pairi.'^ Doc.23 at        16-

17; see also Doc. 22 at ^ 9; Doc. 24 at 3. From Coumoyer's perspective, Trooper Fischer and

Officer Kuhlman then proeeeded to kneel on top of him and handcuff him. Doc. 23 at 20; see

also Doc. 24 at 3. Coumoyer found it difficult to breathe with the officers kneeling on him and



^Paragraphs 15-17 of Coumoyer's affidavit. Doe.23,indicate that he was lying on top ofhis hands
and arms when he was tased. His brief reads the same way. Doc. 24 at 3(describing how Officer
Kuhlman tased him and then stating "Officer Kuhlman and Trooper Fischer knelt on top of
Raymond, pulled his arms from undemeath him, and handcuffed him."). Also, Coumoyer's
response to Offieer Kuhlman's statement of undisputed material facts made clear that he was on
the ground with his arms beneath him when tased. Doc. 22 at 19.
'^Between 15 to 20 minutes after his arrest, Coumoyer ean be overheard on Trooper Fischer's body
microphone saying"You guys need more powerful tasers. Them fuckers didn't do nothing to me."
Doc. 29-1 at 12:45:25-30.
was unable to stand up on his own because he was out ofbreath and stunned from hitting his head.

Doc. 23 at    20-21.


       Trooper Fischer and Officer Kuhlman describe the arrest differently than Coumoyer. They

recall grabbing Coumoyer's arms as he walked towards the nursing home, but Coumoyer

attempted to pull away. Doc. 27 at ^ 18; Doc. 17 at     7-8. Officer Kuhlman says that he then

backed up approximately three feet and deployed his taser, striking Coumoyer near the right side

of his back. Doc. 17 at ^ 9. According to Officer Kuhlman, the taser had minimal impact on

Coumoyer because of his heavy coat^ and the proximity, and Coumoyer continued to physically

resist. Doc. 17 at^ 9. As the officers tell it. Officer Kuhlman pulled Coumoyer to the ground and

Trooper Fischer fell on top of Coumoyer because he had been grabbing Coumoyer's arm. Doc.

17 at ^ 10; Doc. 27 at   20-21. Officer Kuhlman recalls that Coumoyer continued to resist on

the ground. Doc. 17 at 11, and both officers agree that they worked together to pull Coumoyer's

arms behind his back to handcuff him. Doc. 17 at ^ 12; Doc. 27 at ^ 22.

       On the audio recording, at the point that appears to be shortly after Coumoyer was

handcuffed. Trooper Fischer can be heard asking Coumoyer "What's going on?" and Coumoyer

replies"My mother's dying." Doc. 29-1 at 12:25:39—46; Doc.27 at^ 23; Doc. 33 at ^23. When

Trooper Fischer asked Coumoyer why he didn't stop, Coumoyer responded "Let me up, I can't

breathe. Let me up!" Doc. 29-1 at 12:25:47-53; Doc. 27 at ^ 23; Doc. 33 at ^ 23. At that point

Coumoyer's daughter, who is an EMT, approached and told the officers that Coumoyer was a

diabetic. Doc.29-1 at 12:25:53-12:26:02; Doc.27 at124;Doc.33 atTf24. Trooper Fischer stated

"Eli, help him up." Doc. 29-1 at 12:26:00-04; Doc. 27 at ^ 24; Doc. 33 at 24.

       The following exchange then occurred between Trooper Fischer and Coumoyer:


^Coumoyer maintains that he was wearing a t-shirt and a sweatshirt rather than a "heavy coat.'
Doc. 23 at Tf 18.
               Trooper Fischer: What's going on?
               Coumoyer: I said my mother's dying.
               Trooper Fischer: Your mother's dying, okay. I was trying to stop
               you back there.
               Coumoyer: I know you were!
               Trooper Fischer: And you were doing 60 through town, okay?
               Coumoyer: I know.
               Trooper Fischer: So you understand why we are doing this, right?
               Coumoyer: Yes.

Doc. 29-1 at 12:26:15-27; Doc. 27 at1|25; Doc. 33 at ^25.

       Trooper Fischer requested an ambulance to evaluate Coumoyer. Doc. 17 at ^ 14; Doc. 22

at   14. While waiting for it to arrive. Trooper Fischer told Coumoyer that he had stopped a

member of Coumoyer's family earlier that evening. Doc. 29-1 at 12:34:50-12:35:05; Doc. 17 at

^ 12; Doc. 22 at ^ 12; Doc. 27 at ]f 34; Doc. 33 at ^ 34. Trooper Fischer said that he had allowed

the person to go as soon as he leamed that they were going to see a dying relative. Doc. 17 at^ 12;

Doc. 22 at ^ 12; Doc. 27 at ^ 34; Doc. 33 at ^ 34. At the time of the arrest, however. Trooper

Fischer did not know Coumoyer's identity. Doc. 27 at      32-33; Doc. 33 at     32-33. Similarly,

Officer Kuhlman did not leam that Coumoyer's mother was dying until after the arrest. Doc. 17

at Tf 13; Doc. 22 at ]f 13. Trooper Fischer told Coumoyer multiple times after the arrest that had

Coumoyer pulled over originally or obeyed Trooper Fischer's commands he would have let

Coumoyer leave and -see his dying mother. Doc. 27 at ^ 31; Doc. 33 at ]f 31.

       The Wagner Ambulance Service arrived on the scene and evaluated Coumoyer for injuries.

Doc. 17 at ^ 17; Doc. 22 at 17. Coimioyer received a contusion to his head and ankle from the

incident, as well as a taser wound. Doc.27 at^27; Doc.33 at^27. Coumoyer's daughter removed

the taser probes from Coumoyer after unsuccessful attempts by Officer Kuhlman and ambulance

personnel.^ Doc. 23 at Tflf 25-27. Coumoyer refused further medical attention because he wanted


^Department policy directs that medical personnel should remove the taser probes. Doc. 17 at
tl7; Doc. 22 at 117.
                                                6
to see his mother. Doc. 17 at ^ 17; Doc. 22 at ^ 17; Doc. 27 at 28; Doc. 33 at ^ 28; Doc. 23 at

^ 28. The officers bonded Coumoyer out at the scene, so he could be with his family. Doc. 17 at

^18; Doc. 22 at ^ 18. Sadly, however, Coumoyer's mother had died by then. Doc. 23 at ^ 23.

        Coumoyer was charged with eluding a police officer, but this charge was later amended

via a plea agreement under which Coumoyer pleaded guilty to failure to stop at the signal of a law

enforcement officer. Doc. 27 at     29-30; Doc. 33 at     29-30; Doc. 17 at     18-19; Doc. 22 at

Iflf 18-19.

        Coumoyer sued Trooper Fischer and Officer Kuhlman under § 1983, alleging that they

used excessive force when they pushed him into his car, shoved him to the ground, and tased him.

Doc. 1. He also asserted a state-law battery claim against both officers. Doc. 1. The officers

moved for summary judgment, arguing that qualified immunity protects them firom Coumoyer's

excessive force claim and that this Court should decline to exercise supplemental jurisdiction over

the battery claims. Docs. 16, 26.

n.      standard of Review


        Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is proper

when "the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). On summary judgment, the

evidence is "viewed in the light most favorable to the nonmoving party." Tme v. Nebraska. 612

F.3d 676, 679 (8th Cir. 2010)(quoting Cordrv v. Vanderbilt Mortg. & Fin.. Inc., 445 F.3d 1106,

1109(8th Cir. 2006)). There is a genuine issue of material fact if a "reasonable jury[could] retum

a verdict for either party" on a particular issue. Maver v. Countrywide Home Loans. 647 F.3d

789, 79f (8th Cir. 2011). A party opposing a properly made and supported motion for summary

judgment must cite to particular materials in the record supporting the assertion that a fact is

genuinely disputed. Fed. R. Civ. P. 56(c)(1); Gacek v. Owens & Minor Distrib.. Inc., 666 F.3d
1142, 1145 (8th Cir. 2012). "Mere allegations, unsupported by specific facts or evidence beyond

the nonmoving party's own conclusions, are insufficient to withstand a motion for summary

judgment." Thomas v. Corwin. 483 F.3d 516, 527 (8th Cir. 2007); see also Reasonover v. St.

Louis Ctv.. 447 F.3d 569, 578 (8th Cir. 2006) ("Evidence, not contentions, avoids summary

judgment")(quoting Maver v. Nextel W. Corp.. 318 F.3d 803, 809 (8th Cir. 2003)). Summary

judgment is not "a disfavored procedural shortcut, but rather ... an integral part of the Federal

Rules as a whole, which are designed 'to secure the just, speedy and inexpensive determination of

every action.'" Celotex Corp. v. Catrett. 477 U.S. 317, 327(1986)(quoting Fed. R. Civ. P. 1).

III.   Analysis

       A. Qualified Immunity and Fourth Amendment Standard

       Section 1983 provides a cause of action against any "person" who, acting "under color of

state law, deprives the plaintiff of"rights, privileges, or immunities secured by the Constitution."

42 U.S.C. § 1983. Qualified immunity is a defense available to police officers sued in their

individual capacities imder § 1983. This doctrine "shields a government official from liability in

a § 1983 action unless the official's conduct violates a clearly established constitutional or

statutory right of which a reasonable person would have known." Partlow v. Stadler. 774 F.3d

497, 501 (8th Cir. 2014). Courts use a two-step inquiry to determine whether qualified immunity

applies: "(1) whether the facts shown by the plaintiff make out a violation of a constitutional or

statutory right, and (2) whether that right was clearly established at the time of the defendant's

alleged misconduct." Id. "Government officials are entitled to qualified immunity unless both of

these questions are answered affirmatively." Greenman v. lessen. 787 F.3d 882, 887 (8th Cir.

2015)(cleaned up)(citation omitted).
          Here, Coumoyer elaims that the officers violated the Fourth Amendment by using

excessive force against him. The Fourth Amendment prohibits the use of "unreasonable" or

"excessive" force when seizing a person. Graham v. Connor. 490 U.S. 386, 395 (1989). At the

same time, police officers "undoubtedly have a right to use some degree ofphysical force, or threat

thereof, to effect a lawful seizure, and reasonable applications of force may well cause pain or

minor injuries with some frequency." Chambers v. Pennveook. 641 F.3d 898,907(8th Cir. 2011)

(intemal citation omitted). The plaintiff in an excessive force case must show that the "particular

use of force" was objectively unreasonable given "the facts and circumstances confronting" the

officers at the time. Graham,490 U.S. at 396-97.

          Courts gauge the reasonableness of an officer's use of force "from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight." Id at 396. Thus,

"[n]ot every push or shove, even if it may later seem unnecessary in the peace of a judge's

chambers, violates the Fourth Amendment." Id (cleaned up)(intemal citation omitted). Applying

the reasonableness standard in this way recognizes that "police officers are often forced to make

split-second judgments—in circumstances that are tense, uncertain, and rapidly evolving—about

the amount of force that is necessary in a particular situation." Id at 397. Facts relevant to the

reasonableness of an officer's use offorce include "the severity ofthe crime at issue, whether the

suspect poses an immediate threat to the safety ofthe officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight." Id at 396. This Court addresses the

officers' decision to push Coumoyer into his ear and shove him to the ground before tummg to the

tasing.

          B. Pushing Coumoyer into his car and shoving him to the ground
         Trooper Fischer and Officer Kuhlman did not use excessive force when they pushed

Coumoyer into his car and then shoved him to the ground. Coumoyer had just sped through

Wagner, refiising to stop despite the flashing lights and sirens. The dashcam video shows that,

once stopped in the nursing home parking lot. Trooper Fischer twice ordered Coumoyer to "Come

here!" as Coumoyer exited his car. Doc. 29-1 at 12:24:28-33. Rather than heeding these

commands, Coumoyer looked directly at Trooper Fischer before he tumed and hurried towards

the nursing home. Doc. 29-1 at 12:24:28-33; Doc. 27 at ^ 14; Doc. 33 at      11,14; Doe. 23 at

13. It appears from the video that Trooper Fischer told Coumoyer to "Come here!" two more

times before anyone grabbed Coumoyer. Doc. 29-1 at 12:24:30-34; Doc. 27 at Tf 15; Doc. 33 at

If 15.

         Even taking as tme Coumoyer's claim that he didn't hear Trooper Fischer's commands,

the officers had no way ofknowing this. SeeNeal v. Ficcadenti. 895 F.3d 576,581 (8th Cir. 2018)

("Law enforcement officers are not required to read a suspect's motivations in failing to obey

commands—it is enough that the officer reasonably perceives that the suspect is not following

orders as given."). And despite Coumoyer's argument over whether he was actively resisting or

attempting to evade arrest, it is undisputed that Coumoyer, having just failed to stop his car for

emergency lights and sirens, hurried toward the nursing home instead of complying with Trooper

Fischer's multiple commands. Doc. 29-1 at 12:24:28-36; Doc. 27 at^^ 14-15; Doc. 33 at]!^ 11,

14-15; Doc. 23 at ^ 13. Trooper Fischer and Officer Kuhlman reasonably could have understood

Coumoyer's actions as either resisting or attempting to flee and were therefore entitled to use a

reasonable amount of force to arrest him. See Ehlers v. Citv of Rapid Citv. 846 F.3d 1002, 1011

(8th Cir. 2017)(holding that officer could use force to effect an arrest where the suspect, who

ignored officer's two commands to place his hands behind his back and walked away from officer.


                                               10
"at least appeared to be resisting"); McCoy v. City of Monticello. 342 F.3d 842, 848 (8th Cir.

2003)(stating that a reasonable officer could belieye that a suspect was "actiyely fleeing to resist

arrest" when the suspect continued driying for at least a mile after the police officer actiyated his

lights and siren) see also Cockrell y. City of Cincinnati, 468 F. App'x 491, 496 (6th Cir. 2012)

("[FJlight, non-yiolent though it maybe,is still a form ofresistance."). Indeed, Coumoyer's failure

to stop for the lights and sirens and refusal to heed Trooper Fischer's multiple commands would

haye suggested to reasonable officers that Coumoyer was going to continue on his way unless the

officers physically stopped him.

         In hindsight, of course, pushing Coumoyer into his car and shoying him to the ground may

not haye been necessary, especially giyen that he only wanted to see his mother before she died.

But the officers couldn't be certain about Coumoyer's reasons for refusing to stop. Doc. 27 at

32-33; Doc. 33 at      32-33; Doc. 17 at ^ 13; Doc. 22 at Tf 13, and their conduct must be judged

"from the perspectiye of a reasonable officer on the scene," Graham. 490 U.S. at 396. From this

perspectiye, pushing Coumoyer into his car and shoying him to the groimd—after Coumoyer had
just failed to stop his car and then hurried toward the nursing home rather than fieeding Trooper

Fischer's commands—^was not objectiyely unreasonable. Ehlers. 846 F.3d at 1011 (holding that

officer did not use excessiye force when he executed a takedown on a suspect after the officer

twice ordered the suspect to place his hands behind his back but the suspect continued walking

away).

         Coumoyer offers three other reasons for finding that pushing him into his car and shoying

him to the ground was excessiye, but they are not persuasiye. Coumoyer argues first that the

officers acted unreasonably because he did not pose a threat to anyone and his crimes—speeding

and eluding—^were nonserious misdemeanors. Coumoyer's conduct, howeyer, created an


                                                 11
uncertain, rapidly evolving situation; he had just sped through town, ignoring the sirens and

emergency lights, and was heading toward the nursing home. Trooper Fischer yelled "come here"

multiple times but Coumoyer refused. The offieers could not know for certain why Coumoyer

had refiised to stop or what he planned to do at the nursing home. Moreover, even if the officers

did not view Coumoyer as a serious threat, the Fourth Amendment did not require them to let

Coumoyer choose when and where he would stop.           MeKennev v. Harrison.635 F.3d 354,360

(8th Cir. 2011)(explaining that although the warrants authorizing a suspect's arrest were based on

misdemeanors,the officers "were not required to let[the suspect] run free"); Bucklev v. Haddock.

292 F. App'x 791, 794(11th Cir. 2008)(explaining that the government has a "signifieant interest

in enforcing the law on its own terms, rather than on terms set by the arrestee").

       Coumoyer argues relatedly that Trooper Fischer should have known that he wasn't fleeing

or resisting given Trooper Fischer's earlier stop of someone going to see a dying relative at the

nursing home, Coumoyer's "obvious msh to get to the nursing home," and his statement "to

Trooper Fischer "as he hurried from his vehiele into the nursing home." Doc. 32 at 9. There are

at least two problems with this argument. First, the circumstanees Coumoyer eites, even when

constmed in his favor, would not have conelusively established in an offieer's mind that Coumoyer

was simply going to visit a dying relative and did not pose a threat to anyone. Instead, Trooper

Fischer faeed a rapidly evolving situation in whieh he could not be certain about Coumoyer's

intent or mental state. Second, and more importantly, even if Trooper Fischer somehow could

infer that Coumoyer was hurrying to see his mother,Coumoyer's refusal to stop for the police cars

and Trooper Fischer's commands still provided a reasonable basis for believing that Coumoyer

was resisting or eluding arrest. Although Coumoyer's desire to see his mother may explain his




                                                12
behavior, it does not exeuse his ehoiee to ignore the officers or make the officers' response

unreasonable.


       Coumoyer also cites a string of Eighth Circuit eases and asserts that using a "'violent and

uncontrolled' takedown of 'a nonviolent, nonthreatening misdemeanant who was not actively

resisting arrest or attempting to flee'" violates the Fourth Amendment. Doc. 32 at 9 (quoting

Karels v. Storz. 906 F.3d 740, 747 (8th Cir. 2018)). As explained above, however, a reasonable

officer could have interpreted Coumoyer's conduct—^hurrying toward the nursing home rather

than heeding Trooper Fischer's multiple commands—as resisting or attempting to flee. As such,

eases involving nonviolent, nonthreatening misdemeanants who did not resist arrest or attempt to

flee do not help Coumoyer. See Ehlers. 846 F.3d at 1011 ("[Plaintiffs] argument that no force

was appropriate because he was being arrested for a nonviolent misdemeanor and was not resisting

is inapplicable because he at least appeared to be resisting.").

       C. UseofTaser


       Coumoyer also argues that Officer Kuhlman used excessive force when he shot Coumoyer

with the taser and that Trooper Fischer is liable under § 1983 for failing to "object to or prevent"

the tasing. Doc. 32 at 7. Again, it is undisputed that Coumoyer, having just failed to stop his car

for emergency lights and sirens, "rashed" toward the nursing home instead of complying with

Trooper Fischer's multiple commands. Doc. 29-1 at 12:24:28-36; Doe. 23 at          13-14; Doe. 27

at   14—15; Doc. 33 at      11, 14-15. Taking the nonmovant Coumoyer's version of the facts as

trae, he was headed toward the nursing home when he was grabbed by his arm from behind and

pushed chest first into his car. Doc. 23 at   13—14. The officers shoved him to the ground where

he stmek his face, leaving him stunned. Doe. 23 at 15. Coumoyer had tried to brake his fall, so

he landed with his arms and hands undemeath him. Doc. 23 at ^ 16. Officer Kuhlman then shot



                                                 13
Coumoyer with the taser as Coumoyer laid on the ground with his arms and hands underneath

him. Doc. 23 at     16-17; see also Doc. 22 at T|9; Doc. 24 at 3.^

       It is a close question whether Officer Kuhlman engaged in excessive force by tasing

Coumoyer. This Court need not decide that question, however, because Officer Kuhlman's

conduct did not violate a clearly established right under the Fourth Amendment.

       Qualified immunity protects the officers from Coumoyer's § 1983 claim so long as they

didn't violate his "clearly established" constitutional rights. Reichel v. Howards. 566 U.S. 658,

664(2012). A right is "clearly established" if the law was sufficiently clear that every reasonable

officer would understand that his conduct violated that right. District of Columbia v. Wesbv. 138

S. Ct. 577, 589(2018). Although a plaintiff need not cite a "case directly on point," to show that

a right is clearly established,"controlling authority" or "a robust consensus of cases of persuasive

authority" must put the "constitutional question beyond debate." Ashcroft v. al-Kidd. 563 U.S.

731, 741-42(2011)(citation and internal marks omitted). "This demanding standard protects all

but the plainly incompetent or those who knowingly violate the law." Wesbv. 138 S. Ct. at 589

(cleaned up)(citation omitted).

        Courts deciding whether a constitutional right is clearly established must avoid defining

the right at"a high level ofgenerality." Kisela v. Huges. 138 S. Ct. 1148,1153(2018)(per curiam)

(citation and intemal marks omitted). Instead, the "dispositive question is whether the violative

nature ofparticular conduct is clearly established." Mullenix v. Luna. 136 S. Ct. 305, 308(2015)

(per curiam)(citation and intemal marks omitted). Defining the right with "specificity is especially

important in the Fourth Amendment context, where ... it is sometimes difficult for an officer to


^At some point while the officers were arresting Coumoyer, a man pulled up in his track and ran
toward them. Doc.29-1 at 12:24:45-12:25:12. The officers shouted at the man to stay back. Doc.
29-1. at 12:24:45-12:25:12. The arrest occurred off camera, so this Court does not know whether
the man ran towards the officers before or after the tasing.

                                                 14
determine how the relevant legal doctrine . . . will apply to the factual situation the officer

confronts." Id.(cleaned up)(citation omitted). As the Supreme Court recently explained,"[u]se

of excessive force is an area ofthe law in which the results depend very much on the facts ofeach

case, and thus police officers are entitled to qualified immunity unless existing precedent squarely

governs the specific facts at issue." Kisela. 138 S. Ct. at 1153 (citation and internal quotation

marks omitted).

       Citing Brown v. Citv of Golden Vallev. 574 F.3d 491 (8th Cir. 2009), Coumoyer claims

that it was clearly established that using "a taser on a nonresistant, non-threatening person would

violate the Fourth Amendment." Doe. 24 at 8. The Eighth Circuit in Brown denied qualified

immunity to an officer who tased a misdemeanant after she refused to end a 911 call while merely

sitting in the passenger seat of a ear. 574 F.3d at 498. The Eighth Circuit held that "the law was

sufficiently clear to inform a reasonable officer that it was unlawful to Taser a nonviolent,

suspected misdemeanant who was not fleeing or resisting arrest, who posed little to no threat to

anyone's safety, and whose only noneomplianee with the officer's commands was to disobey two

orders to end her phone call to a 911 operator." Id, at 499; see also id. ("[I]t is clearly established

that force is least justified against nonviolent misdemeanants who do not flee or actively resist

arrest and pose little or no threat to the security of the officers or the public."); De Boise v. Taser

Int'i Inc.. 760 F.3d 892, 897(8th Cir. 2014)("[N]on-violent, non-fleeing subjects have a clearly
established right to be free from the use oftasers ....").

       But there are important differences between the circumstances in Brown and the

circumstances the officers faced here. The situation in Brown was not tense, uncertain, and rapidly

evolving. 574 F.3d at 497. Brown was sitting quietly in the passenger seat and had not done

anj^hing to indicate she was resisting arrest or attempting to flee. Id, The officer told Brown to



                                                  15
get off the phone twice, to which Brown responded that she was afraid and wanted to remain on

the line with the 911 operator. Id at 494. Without saying anything else, the officer tased Brown.

Id. In contrast, Coumoyer had sped through town, refusing to stop for the emergency lights and

sirens. He then ignored multiple commands to stop and started walking quickly toward the nursing

home, which a reasonable officer could have interpreted as resisting arrest or attempting to flee.

Although Coumoyer was on the ground when Officer Kuhlman tased him,the events immediately

preceding the tasing make this ease materially different from Brown. In other words. Brown is

not similar enough to this ease to put a reasonable officer on notice that tasing Coumoyer would

violate the Fourth Amendment.


       Coumoyer has not cited any other "controlling authority" or a "robust consensus of eases

of persuasive authority" putting the constitutional question here "beyond debate." al-Kidd. 563

U.S. at 741^2(citation and intemal marks omitted); see also Smith v. Citv of Minneapolis. 754

F.3d 541, 546(8th Cir. 2014)(explaining that officers bear the burden of prooffor the affirmative

defense of qualified immunity, but the plaintiff "must demonstrate that the law was clearly

established" (citation omitted)). And the Eighth Circuit's decision in Ehlers. 846 F.3d 1002,

suggests that tasing Coumoyer might have been reasonable. In that case. Officer Dirkes instmeted

Ehlers twice to put his hands behind his back. Id at 1007. Ehlers refused and continued to walk

away, so Dirkes used a spin takedown to throw Ehlers to the grormd. Id Ehlers landed on his

back with his hands in the air and Dirkes tumed him over onto his hands and knees. Id Dirkes

then pushed Ehlers's head down and ordered him to put his hands behind his back. Id Another

officer came and kneeled on Ehlers's shoulder, placing him facedown on the ground. Id A third

officer crossed Ehlers's legs and then pressed him into the ground by lifting his legs toward his

back. Id A fourth officer then approached, took Ehlers's left arm from undemeath his body, and



                                                16
placed it in an arm bar. Id at 1007-08. "Meanwhile," Dirkes warned Ehlers that he was going to

use a taser and then tased Ehlers in the back using the drive-stun mode. Id at 1008. Ehlers was

then handcuffed and placed under arrest. Id

         The Eighth Circuit held that the tasing did not violate the Fourth Amendment because

Dirkes "reasonably could have interpreted Ehlers's behavior of continuing to lay on his hands and

refusing to comply with instructions as resistance . . . regardless of whether Ehlers actually

intended to resist." Id at 1011. Like in Ehlers. Coumoyer was lying with his arms and hands

underneath him when he was tased.^ See Doc. 23 at        16-17; Doc. 22 at ^ 9; see also Doc. 24 at

3. Moreover, there were at least three officers involved in the Ehlers arrest and those officers had

a fair degree of physical control over Ehlers when he was tased. 846 F.3d at 1007. Here there

were only two officers involved in the arrest and Coumoyer does not allege that they had him in

an arm bar or were pressing down on his crossed legs when Officer Kuhlman tased him.           Doc.

23 at     14—17. Although there are differences between Ehlers and this case,^ Ehlers is similar

enough to undercut Coumoyer's argument that the officers' conduct violated a clearly established

right.

         Coumoyer also argues that "[a] genuine issue of fact exists regarding whether Officer

Kuhlman used his taser on[Coumoyer] after[Coumoyer] had already been restrained and brought

to the ground." Doc. 24 at 8. Summary judgment might be inappropriate if there were aetually a

question of fact about whether Coumoyer was handeuffed when he was tased. See Henderson v.


^Also like Ehlers. one ofthe officers twice told Coumoyer to put his hands behind his back as they
were arresting him. Doc. 29-1 at 12:24:33^3. The video did not capture the arrest, however, so
this Court cannot tell for certain whether the officers told Coumoyer to put his hands behind his
back before or after the tasing.
®One difference is that Dirkes used his taser in drive stun mode while Officer Kuhlman shot
Coumoyer with the taser darts. Some courts have concluded that using a taser in dart mode is a
more serious Fourth Amendment intmsion than deploying it in drive-stun mode. McKermev.635
F.3d at 364(Murphy, J., concurring).

                                                17
Munn,439 F.3d 497, 502-03 (8th Cir. 2006). In Henderson, the Eighth Circuit denied qualified

immunity to an officer who pepper sprayed a suspect who was lying face down on the ground with

both arms handcuffed behind him and in pain from a baton strike that broke his ankle. Id at 502-

03. The Eighth Circuit explained that even if the suspect had resisted arrest initially (which the

suspect denied), a reasonable jury could find that he stopped doing so once he was "handcuffed

and pinned facedown on the ground." Id at 503. Here, however, it is undisputed that Coumoyer

was not handcuffed when he was tased but rather was lying with his arms and hands underneath

him after he had just ignored Trooper Fischer's multiple commands to "Come here." See Doc. 23

at   16-17; Doc. 22 at ^9; Doc. 24 at 3. This case is therefore more like Ehlers than Henderson.

and Henderson would not have put a reasonable officer on notice that tasing Coumoyer constituted

excessive force. Coumoyer has not cited any authority suggesting that Officer Kuhlman was

required to conclude that Coumoyer was completely subdued and finally ready to follow the

officers' orders when Officer Kuhlman tased him.


        It is very unfortunate that Coumoyer was not able to see his mother one last time before

she died. And Officer Kuhlman may have been too quick to use his taser. However, none of the

cases Coumoyer cites clearly establishes that tasing a suspect while he was lying on the ground,

with his arms and hands undemeath him, after he had just sped through town refusing to pull over

for the police and had walked quickly toward the nursing home despite being told multiple times

to stop, amounts to excessive force. The officers are entitled to qualified immunity on Coumoyer's

§ 1983 claims.


^"Qualified immunity protects Trooper Fischer from Coumoyer's claim that he should have
prevented Officer Kuhlman from tasing Coumoyer. Because it was not clearly established that
Officer Kuhlman used excessive force. Trooper Fischer was not on notice that his failure to prevent
the tasing violated Coumoyer's Fourth Amendment rights.        Hollingsworth v. Citv of St. Ann.
800 F.3d 985,991 (8th Cir. 2015).


                                                18
       D. Battery Claim

       Coumoyer also asserts a state-law battery claim against Trooper Fischer and Officer

Kuhlman. Doc. 1 at     38^0. Having granted summaryjudgment on Coumoyer's federal claims,

this Court declines to exercise supplemental jurisdiction over his state-law claims. See 28 U.S.C.

§ 1367(c)(3); Camegie-Mellon Univ. v. Cohill. 484 U.S. 343,350 n.7(1988)("[I]n the usual case

in which all federal-law claims are eliminated before trial, the balance of factors ... will point

toward declining to exercise jurisdiction over the remaining state-law claims.").

IV.    Conclusion


       For the reasons stated above, it is hereby

       ORDERED that Defendants' motions for summary judgment. Docs. 16, 26, are granted.



       DATED this         day of July, 2019.

                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               UNITED STATES DISTRICT JUDGE




                                                 19
